Citation Nr: 0127525	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury. 

2.  Entitlement to service connection for migraine headaches 
secondary to residuals of a neck injury.

3.  Entitlement to service connection for residuals of a left 
hand/wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board will defer adjudicating the issue of entitlement to 
service connection for migraine headaches secondary to 
residuals of a neck injury because it is intertwined with the 
issue discussed in the Remand section below. 


FINDINGS OF FACT

1.  In June 1976, the RO informed the veteran that his claim 
to entitlement to service connection for residuals of a neck 
injury was denied on the basis that the veteran's service 
medical records were negative for a chronic disorder, and 
there was no competent post-service evidence of a residual 
neck injury; the veteran was provided appropriate notice of 
this decision and was provided his appellate rights, but he 
did not appeal.

2.  The evidence received since the RO's June 1976 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for residuals of a 
neck injury.

3.  There is no competent evidence that the veteran sustained 
a chronic left hand/wrist injury during service.




CONCLUSIONS OF LAW

1.  The RO's June 1976 decision is final.  38 U.S.C.A. 5108, 
7104, 7105 (West 1991).

2.  The evidence received since the June 1976 RO decision is 
new and material, and the veteran's claim of entitlement to 
service connection for residuals of a neck injury is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Residuals of a left wrist/hand injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  Furthermore, in August 2001, the RO 
readjudicated the veteran's claims pursuant to the VCAA.  The 
RO's statement of the case clarified what evidence would be 
required to establish service connection for his claimed 
disorders.  The veteran responded to the RO's communications 
with additional evidence and argument, curing (or rendering 
harmless) any earlier notification omissions that the RO may 
have made.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

VA has a duty to assist the veteran in developing facts that 
are pertinent to this claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

New and material

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  Therefore, these changes 
do not apply to the present case.

In the last final decision of record in June 1976, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a neck injury essentially because 
there was no current neck disability.  The RO informed the 
veteran that his in-service neck injury, documented in his 
service medical records, was apparently acute and transitory 
and that the separation examination report failed to disclose 
any residuals.  According to the RO's June 1976 
correspondence, which notified the veteran of the denial of 
his claim, the RO provided the veteran a VA Form 1-4107, 
informing him of his appellate rights.   The veteran failed 
to timely file an appeal and, accordingly, that decision was 
final.  

In May 2000, the veteran submitted a claim to reopen the 
issue of service connection for residuals of a neck injury.  
In June 2000, the RO denied the veteran's claim, noting that 
the subsequent evidence submitted did not provide a nexus 
between any current neck injury with his military service, 
and found the claim not well grounded.  The Board notes that 
the RO did not consider whether the requirements for 
reopening the veteran's claim for service-connection for 
residuals of a neck injury had been met.  Instead, according 
to an August 2001 decision, the RO readjudicated the 
veteran's claim in light of the VCAA on a direct service-
connection basis.  Nevertheless, the RO continued its denial 
of the veteran's claim.

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board will address the issue of whether to reopen the claim 
of entitlement to service connection for residuals of a neck 
injury.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in June 1976, 
and finds it to be new and material and sufficient to reopen 
because it includes new x-ray evidence, an October 2000 VA x-
ray report, that the veteran currently has degenerative joint 
disease of the cervical spine and that he has been treated 
for neck pain.  

Second, the veteran contends in written statements that he 
has experienced residual impairment since the neck injury he 
sustained during service.  Although the veteran is not 
competent to render medical opinions, he is competent as a 
lay person to state that he was treated for neck complaints 
during and after service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  When considered alone, the 
veteran's testimony would not necessarily be considered new 
and material; however, in light of the entire evidence of 
record (which indicates that the veteran was treated during 
service for a neck injury) the Board finds that the evidence 
submitted after the June 1976 final RO decision is new and 
material.

The Board notes that the veteran contends that he never 
received notice of the RO's June 1976 RO decision.  The Board 
notes that VA is presumed (in light of the "presumption of 
administrative regularity") to have properly discharged its 
official duty to mail him notice its decision.  See Jones v. 
West, 12 Vet. App. 98 (1998); YT v. Brown, 9 Vet. App. 195, 
199 (1996).  In addition, the veteran has filed no 
independent evidence, other than his statements, to support 
this contention.  Thus, the Board finds that there is no 
clear evidence to the contrary to rebut this presumption - 
particularly since there is a copy on file of the letter from 
the RO clearly notifying the veteran of the denial of his 
claim and the notice of appeal (VA Form 1-4107) - which, 
again, was sent to the last address furnished by the veteran.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Having reopened the claim, the Board finds that the issue 
should be remanded to the RO for further development.  The 
Board will address these issues further in the REMAND section 
of this action.

Service connection

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
outpatient treatment records, and personal statements, as 
well as private medical and lay evidence submitted by the 
veteran in support of his claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with this issue on appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the veteran contends that he sustained an 
injury of the left hand/wrist.  After reviewing the file and 
considering all of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a disability manifested 
by residuals of a left hand/wrist injury.

The service medical records are negative for complaints or 
treatment of a left hand/wrist injury.  Furthermore, there is 
no mention that the veteran fractured his left hand/wrist 
during service.  Notably, the veteran's March 1976 service 
discharge examination report is negative for abnormality of 
the veteran's upper extremities, to include his left 
hand/wrist.  Moreover, although the veteran noted other 
problems, he did not indicate on a March 1976 service Report 
of Medical History that he had injured his left hand/wrist 
during service.  Therefore, the service medical records do 
not support the veteran's contention that he injured his 
wrist during service.  

Furthermore, although the post service medical evidence 
indicates that the veteran currently has a left hand/wrist 
disorder, there is no competent evidence that links the 
current left hand/wrist disorder to an injury or incident 
during service.  However, as noted in the preceding 
paragraph, there is no competent evidence of record that the 
veteran sustained a left hand/wrist injury during service to 
which current complaints could be linked.

The Board has considered the evidence of record that favors 
the veteran's claim discussed above, which essentially is 
comprised of the veteran's written statements.  Nevertheless, 
the Board finds that this favorable lay evidence is 
outweighed by the evidence discussed in the preceding 
paragraphs.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran contends that he injured his left 
hand/wrist during service, there is no competent evidence of 
record that supports this contention.  For example, according 
to a January 2000 VA outpatient treatment note, the veteran 
reported that he had broken his left arm during service.  In 
contrast, however, the service medical records are negative 
for a diagnosis of a broken left arm during service.  
Therefore, it appears that the veteran provided a medical 
history to the VA examiner that is not supported by the 
service medical records.  In fact, the first medical evidence 
of a left-hand injury is approximately 25 years after 
separation from service.  The Board finds that this lengthy 
period without treatment weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends in an April 2000 written statement that 
VA should obtain the morning reports relating to the veteran 
during his service.  The Board finds that this is 
unnecessary.  The issue at hand is whether the veteran 
sustained a chronic left hand/wrist injury during service.  
The veteran's service medical records are negative for 
treatment or complaints of a left hand/wrist injury.  
Specifically, the March 1976 separation examination report is 
negative for complaints or a diagnosis of a left hand/wrist 
injury.  Therefore, this evidence is sufficient to decide the 
claim.  Furthermore, as noted above, the only evidence of a 
left hand/wrist injury of record is dated over 25 years after 
service and, thus, lacks probative weight.  Therefore, the 
Board will not remand this issue to obtain the veteran's 
service morning reports.  Morning reports, if any were to be 
obtained, would show only that the veteran sought treatment, 
but would not specify the nature of the disease or injury 
treated.

The veteran also maintains that a VA examination should be 
scheduled for his left hand/wrist pursuant to VCAA.  The 
Board disagrees.  The evidence of record already contains 
several recent diagnoses of a left hand/wrist disability.  
The Board does not dispute whether the veteran currently has 
a left hand/wrist disability.  Therefore, without competent 
evidence of a left hand/wrist injury that occurred during 
service, the Board will not remand this issue for a VA 
examination.

Without evidence of a left hand/wrist injury during service, 
service connection must be denied.  The preponderance of the 
evidence is against the claim, and thus the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. §§ 
1155, VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for residuals of a neck injury, 
the claim is reopened.

Service connection for residuals of a left hand/wrist injury 
is denied. 


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.3269a)).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, the Act also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. See VCAA, 38 
U.S.C. § 5103A.  Therefore, for this and the following 
reasons, a remand is required with respect to the issues on 
appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims inadequate for the following reasons.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

For example, with respect to the veteran's claim for 
entitlement to service connection for residuals of a neck 
injury, the Board finds that a nexus opinion is necessary in 
order to determine whether the treatment described in the 
veteran's service medical records, as discussed above, is 
related to his current neck disorder manifested by 
degenerative joint disease and pain.  

After the requested development, the RO should adjudicate 
whether the veteran has migraine headaches secondary to a 
neck disorder.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The veteran should be scheduled for a 
VA examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically 
determine whether the veteran's current 
neck disorder is related to a documented 
neck injury in the veteran's service 
medical records.  The examiner should 
review the veteran's claims file and 
comment on all findings in the service 
medical records, including the March 1976 
service separation examination report, 
which is negative for complaints or 
diagnosis of a neck injury and post 
service medical evidence.  Then, the 
examiner should determine whether the 
veteran experiences migraine headaches as 
a residual of his neck injury. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, such 
testing or examination is to be 
accomplished.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

5.  The RO should then readjudicate the 
veteran's claim for service connection 
for residuals of a neck injury.  If and 
only if service connection is granted for 
residuals of a neck injury, then the RO 
should consider whether migraine 
headaches resulted from that injury.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction the 
RO should issue a supplemental statement 
of the case.  The veteran and his 
representative should be provided an 
opportunity to respond.

6.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



